Name: 2007/594/EC: Commission Decision of 29 August 2007 amending Annex IV to Council Directive 90/539/EEC as regards model veterinary certificates for intra-Community trade in poultry and hatching eggs to take account of certain public health requirements (notified under document number C(2007) 3999) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  health;  tariff policy;  animal product
 Date Published: 2007-08-31

 31.8.2007 EN Official Journal of the European Union L 227/33 COMMISSION DECISION of 29 August 2007 amending Annex IV to Council Directive 90/539/EEC as regards model veterinary certificates for intra-Community trade in poultry and hatching eggs to take account of certain public health requirements (notified under document number C(2007) 3999) (Text with EEA relevance) (2007/594/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), and in particular Article 34 thereof, Having regard at Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 30(1)(b) thereof, Whereas: (1) Directive 90/539/EEC lays down animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs, including the condition that poultry and hatching eggs during transportation to the place of destination are to be accompanied by a veterinary certificate which conforms with the appropriate model certificates in Annex IV to that Directive. (2) Those veterinary certificates provide for guarantees with regard to certain animal diseases. However, they do not contain any information with regard to public health, such as information on testing for certain zoonoses and zoonotic agents. (3) Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (3) provides that the flocks of origin of poultry covered by that Regulation are to be tested for certain specified zoonoses and zoonotic agents prior to any dispatch from the food business of origin of live animals or hatching eggs. The date and the results of testing are to be included in the relevant veterinary certificates, provided for in Community legislation, from the dates indicated in Annex I to that Regulation. Those requirements apply to live breeding animals and hatching eggs from 1 January 2007 and are to apply to laying hens from 1 February 2008 and to broilers from 1 January 2009. (4) Regulation (EC) No 882/2004 lays down requirement for the adoption of model health certificates to verify compliance with Community rules aiming at the prevention, elimination, or reduction to acceptable levels of risks to human and animal health. In the interests of coherence and simplicity of Community legislation, a single model certificate should, where appropriate, combine requirements concerning official certification of feed and food and other relevant requirements. (5) Taking account of the testing requirements for public health reasons pursuant to Regulation (EC) No 2160/2003, the animal health requirements of Directive 90/539/EEC, and the appropriateness to combine all certifications into a single model certificate, new model certificates for poultry and hatching eggs should be introduced in Community legislation and should replace the model certificates in Directive 90/539/EEC. (6) In October 2004 Denmark introduced the systematic prophylactic vaccination of poultry against Newcastle disease. Denmark should therefore no longer be listed as a country having an EC-approved non-vaccinating status for Newcastle disease in the model health certificates set out in Directive 90/539/EEC. (7) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (4), Commission Decision 2006/563/EC of 11 August 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of subtype H5N1 in wild birds in the Community and repealing Decision 2006/115/EC (5) and Commission Decision 2006/605/EC of 6 September 2006 on certain protection measures in relation to intra-Community trade in poultry intended for restocking of wild game supplies (6) lay down certain provisions concerning authorisations for movements of live poultry and hatching eggs from areas subject to certain restrictions. (8) In addition, Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (7) provides for the approval of vaccination plans against avian influenza in certain Member States. (9) Taking account of those provisions of Decisions 2006/415/EC, 2006/563/EC, 2006/605/EC and Directive 2005/94/EC, certain amendments should be made to the current model veterinary certificates set out in Directive 90/539/EEC. (10) It is appropriate for the certificates to be presented in accordance with the standardised layout of veterinary certificates as set out in Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (8). (11) Commission Regulation (EC) No 599/2004 of 30 March 2004 concerning the adoption of a harmonised model certificate and inspection report linked to intra-Community trade in animals and products of animal origin (9) provides that the various veterinary certificates required in the context of intra-Community are to be presented on the basis of the harmonised model certificates annexed to that Regulation. Accordingly, it is necessary to harmonise the model veterinary certificates set out in Directive 90/539/EEC. (12) Directive 90/539/EEC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex IV to Directive 90/539/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 September 2007. However, the following provisions of the Models set out in Annex IV to Directive 90/539/EEC, as amended by this Decision, shall apply from the following dates: (a) point II.2(a) of the veterinary certificate in Model 2 for day-old chicks, shall apply from: (i) 1 February 2008 where those chicks are solely intended for the production of eggs other than hatching eggs; or (ii) 1 January 2009 where those chicks are solely intended for meat production. (b) point II.2(a) of the veterinary certificate in Model 3 for breeding and productive poultry, shall apply from: (i) 1 February 2008 where those poultry are solely intended for the production of eggs other than hatching eggs; or (ii) 1 January 2009 where those poultry are solely intended for meat production. (c) point II.2(a) of the veterinary certificate in Model 4 for poultry, day-old chicks and hatching eggs, shall apply from: (i) 1 February 2008 where those poultry or chicks are solely intended for the production of eggs other than hatching eggs; or (ii) 1 January 2009 where those poultry or chicks are solely intended for meat production. (d) point II.2(a) of the veterinary certificate in Model 5 for slaughter poultry, shall apply from: (i) 1 February 2008 where those poultry are solely intended for the production of eggs other than hatching eggs; or (ii) 1 January 2009 where those poultry are solely intended for meat production. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 303, 31.10.1990, p. 6. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 165, 30.4.2004, p. 1, corrected by OJ L 191, 28.5.2004, p. 1. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (3) OJ L 325, 12.12.2003, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006. (4) OJ L 164, 16.6.2006, p. 51. Decision as last amended by Decision 2007/556/EC (OJ L 212, 14.8.2007, p. 10). (5) OJ L 222, 15.8.2006, p. 11. Decision as last amended by Decision 2007/119/EC (OJ L 51, 20.2.2007, p. 22). (6) OJ L 246, 8.9.2006, p. 12. (7) OJ L 10, 14.1.2006, p. 16. (8) OJ L 94, 31.3.2004, p. 63. Decision as amended by Decision 2005/515/EC (OJ L 187, 19.7.2005, p. 29). (9) OJ L 94, 31.3.2004, p. 44. ANNEX ANNEX IV VETERINARY CERTIFICATES FOR INTRA-COMMUNITY TRADE (Models 1 to 6) MODEL 1 MODEL 2 MODEL 3 MODEL 4 MODEL 5 MODEL 6